I am bound by the law as laid down in Stevenson v. Lee Moor Contracting Company, although not concurring therein, but that decision is not controlling here. In that case the majority rested the conclusion that there was an accident on the fact "that appellant was subjected to unusual and extraordinary conditions and hazards not usual to his employment, and to which no other of the workmen on the job was subjected." [45 N.M. 354,115 P.2d 342, 356.] The findings of the trial court in the case at bar do not bring the plaintiff within that situation.
Mere proof of an injury apparently attributable to plaintiff's skin being allergic to the use of the soap, does not justify a conclusion that the injury resulted from accident arising out of and in the course of his employment. I dissent. *Page 299